Citation Nr: 0826489	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim seeking service connection for a sinus 
condition with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1990 to July 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2006, the 
veteran testified at a Travel Board hearing before a Veterans 
Law Judge who is no longer employed by the Board; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in February 2006, the veteran testified at a 
Travel Board hearing.  In July 2008 correspondence, he was 
informed that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board, and was advised 
of his right to have another Board hearing.  In July 2008 
correspondence, the veteran notified the Board of his desire 
to have a video conference hearing scheduled.  Inasmuch as 
video conference hearings are scheduled by the RO, the case 
must be remanded for this purpose.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge sitting in Washington, 
DC.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



